Citation Nr: 1613363	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served from February 1995 until June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for bilateral hearing loss. 

The Veteran had a hearing before the undersigned Veterans Law Judge via videoconference in January 2015. The Veteran also had a hearing before a Decision Review Officer in September 2014.  



FINDINGS OF FACT

1. The Veteran does not have a hearing loss disability in her left ear for VA purposes. 

2. There is no nexus between the Veteran's current hearing loss disability in her right ear and service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).

	



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a January 2013 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with three VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  There is no indication that the Veteran's service treatment records are incomplete, or that any further development would yield additional treatment records regarding the state of the Veteran's hearing during service.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran also had a hearing before the Board as well as a Decision Review Officer.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c) (2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Finally, the record was held open for 30 days after the hearing and the Veteran was able to submit additional evidence including two private audiograms and other private treatment records. 

II. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Bilateral Hearing Loss

The Veteran claims that she has hearing loss from service either due to chronic ear infections or her MOS on an aircraft carrier where she loaded bombs and missiles on fighter jets for approximately ten years. 

The Board considered the Veteran's MOS and specifically reviewed all audiograms conducted while in service. 

The Veteran had a "reference audiogram" conducted in February 1995 and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
5
15







In April 1996, the Veteran had another audiogram and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
0
10
LEFT
5
0
-5
0
0

In December 1999, the Veteran had another audiogram and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
5
5
LEFT
5
5
0
0
0

In July 2001, the Veteran had another audiogram and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
25
30
LEFT
5
5
0
-5
-5

In January 2002, the Veteran had another audiogram and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
20
25
25
LEFT
0
0
-5
5
-5

In July 2002, the Veteran had another audiogram and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
10
15
LEFT
5
5
0
5
0

In December 2002, the Veteran had another audiogram and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
25
40
45
LEFT
5
5
0
0
		0

In December 2004, the Veteran had another audiogram for her separation from her MOS and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
0
5
15
LEFT
5
0
0
-5
0

The Veteran had a VA examination in February 2013 where she had an audiogram and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
25
LEFT
0
0
10
0
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Subsequently, in February 2014, the Veteran had a private audiogram and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
40
55
LEFT
5
5
5
10
10

In March 2014, the Veteran was diagnosed with chronic serous effusion of the right ear and received a myringotomy and a tube placement.

In June 2014, the Veteran had a private audiogram and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
30
LEFT
10
5
15
10
20

The Veteran had another VA examination in June 2014 and pure tone thresholds, in 


decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
25
LEFT
5
0
5
5
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Left ear hearing loss

In terms of element (1), the Veteran must establish a current disability. 

A review of the record reveals that neither the VA nor the private medical evidence establishes that the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385 in her left ear. She does not meet element (1) of service connection for her left ear. As there is no current hearing loss disability of the left ear, service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without proof of a present disability, there can be no valid claim).

Right ear hearing loss 

Arguably, the Veteran does meet element (1) of service connection for her right ear hearing loss based on the February 2014 private audiogram.   (It is notable, however, that audiometric studies before and after this study do not meet the criteria for a hearing loss disability.)

Element (2) of service connection requires in-service incurrence of the right ear condition.  The Board notes that in July 2001 and December 2002, the Veteran had a hearing loss disability of the right ear for VA purposes. Therefore, element (2) of service connection is met. 

Element (3) requires a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

The Board provided three VA examinations for the Veteran.   The first examination was with an audiologist. As noted above, this February 2013 audiogram did not find a current disability for VA purposes in either ear. A subsequent private audiogram in February 2014 showed a current disability in the right ear and two VA examinations were ordered in order to ascertain whether there was a nexus between the current disability and the Veteran's in-service disability. 

The Board provided two examinations in June 2014. The first was by an audiologist, which as noted above, found no current disability for VA purposes. The audiologist, however, still had to consider whether the disability found in the February 2014 private audiogram was related to service. The examiner noted that service treatment records indicate multiple complaints of ear infections and the Veteran had an MOS with a high probability of hazardous noise exposure. While the examiner considered the threshold shifts noted on several examinations during service, it was noted that the Veteran's hearing had returned to normal limits on subsequent audiograms as well as her separation audiogram in December 2004. There are also no other audiograms that show hearing loss for VA purposes since service besides the February 2014 private audiogram. The examiner opined that current complaints of hearing loss were less likely as not caused by a result of noise injury sustained during service. 

The Board also provided a VA examination in June 2014 to consider whether there was a nexus between the Veteran's otitis media/ear infections in service and her hearing loss demonstrated on the February 2014 private audiogram. The examiner considered the Veteran's March 2014 chronic serous effusion in her right ear where she received a myringotomy and a tube placement. The examiner also considered the documented acute otitis media that occurred multiple times in service from 1997 to 2004. The examiner also filed an October 2014 addendum to this opinion that is located in the Veteran's virtual VA file. 

The examiner considered the Veteran's statements that she was treated multiple times in service for right ear infections with antibiotics. The examiner noted that the symptoms would resolve completely. The examiner noted that the Veteran states she did well after separating in 2005 until 2012 when she had a ruptured eardrum. The Veteran then noted that she had hearing loss for the past three years that was worse in her right ear. In March 2014, she had a tube placed in her right ear due to fluid in that ear. She stated both to the examiner and at the hearing that her hearing has improved but still feels muffled. 

The examiner notes that service treatment records indicate treatment 7 times between 1997 and 2004 for right acute otitis media. The examiner opined that the Veteran's current serous otitis media is less likely than not caused by her episodes of acute otitis media while in the service. The examiner notes that otitis media is an acute infection that was always fully treated by antibiotics. Moreover, there is no objective evidence in the service treatment records to indicate that the Veteran developed a chronic right ear condition. Specifically, as noted in the October 2014 addendum, a chronic otitis media condition would require a tympanic membrane perforation to be present and/or a cholesteatoma which are both not indicated in service treatment records. Additionally, there are no treatment records that indicate ongoing right ear complaints, chronic otitis media, a ruptured tympanic membrane related to otitis media after separation from service in 2005. The examiner also noted in the October 2014 addendum that the hearing loss reported in February 2014 was due to the Veteran's recent serous otitis that was not related to service and had also been resolved. 

The Board also considered the lay evidence provided by the Veteran. The Veteran testified at the hearing that she occasionally did not wear muffs to protect her ears while performing her MOS. She testified that during service she frequently received treatment for ear infections and saw a specialist at one point due to a failed hearing test. She testified that she was told by the specialist that she failed a hearing test due to an ear infection and that there was no known cause for her chronic ear infections. The Veteran testified that her hearing was consistently poor but also got progressively worse during and after service. She testified that she currently has difficulty hearing her children in the back seat of her car, and difficulty filtering out background noise at work.  

The Veteran has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nexus between her in-service ear infections and current hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based on the above, the Board has fully considered both the Veteran's in-service ear infections as well as her MOS that involved hazardous noise exposure. The Board finds that, based on the evidence as well as the two opinions by the VA examiners, there is no nexus between in-service noise exposure and otitis media and the Veteran's February 2014 documented hearing loss of the right ear. Therefore, element (3) of service connection is not met. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable. 38 C.F.R. § 3.303(b).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Sensorineural hearing loss is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service. Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015).  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).

The Board also notes that there is no evidence of continuity of symptomatology from the time of service until the present. The Board notes that there is no evidence of hearing loss of the right ear from December 2002 until February 2014. The Board also notes there is no evidence of otitis media after service and that the Veteran's 2012 ruptured tympanic membrane and her March 2014 chronic serous effusion are not continuing symptoms of her in-service condition.    

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  

While the Board acknowledges that the Veteran is competent to provide evidence of her own experiences, the fact that she was shown to have "normal hearing" at separation, and no documentation of ear infections or hearing loss until February 2014,  weighs heavily against the claim she now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds her assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).


ORDER

The Veteran's claim for service connection for bilateral hearing loss is denied. 


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


